UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
In re:
                                                                   Chapter 11
Andra’s Redemption, Inc.,

                            Debtor.                                Case No. 17-40825-nhl
---------------------------------------------------------------X

                                       ORDER CONFIRMING SALE

         Andra’s Redemption, Inc., debtor and debtor-in-possession (“Debtor”), having served

and filed a motion to approve terms and conditions of sale and bidding procedures (the “Terms

and Conditions”) for the Debtor’s sale of the real property owned by the Debtor at 104-07 95th

Avenue, Ozone Park, New York (the “Property”) at a public auction originally scheduled for

April 30, 2020, which sale was adjourned by the Debtor to July 23, 2020, for reasons related to

the Covid 19 crisis (the “Sale”); and no party having objected to the Sale; and the Court having

entered an order on May 1, 2020 approving the Terms and Conditions; and the Debtor’s

auctioneer, Maltz Auctions, Inc., having advertised the Sale and conducted the Sale online in

accordance with the May 1, 2020 order of the Court, and in accordance with the Terms and

Conditions of Sale which were given to all persons who registered to bid at the auction; and

prospective purchasers having registered to bid and having bid on the Property; and at the Sale

Amit Khanna and Papisha Khanna (“Purchasers”) having offered to buy the Property for

$1,000,000.00, plus a buyer’s premium of 6% or $60,000, which amount was the highest and

best bid received at the Sale, and the Debtor having accepted the bid according to the Terms and

Conditions of Sale; and after the auction the Purchasers having signed a memorandum of sale

accepting the Terms and Conditions of Sale; and Debtor having served and filed a Notice of Sale

Hearing for a hearing on August 4, 2020; and the City of New York (the “City”) having filed a

reservation of rights with respect to monies owed to the City for unpaid real estate taxes, water
and sewer charges, unpaid tax liens sold to tax lien trusts, and the secured claim of the New York

City Office of Administrative Trials and Hearings (“OATH”); and the Debtor having appeared

by Rosenberg Musso & Weiner in support of the motion, and Purchasers having appeared by

Harvinder Julka, Esq., JFA Holdings LLC (“JFA”) having appeared by Bruce Minkoff, Esq., the

City having appeared by Gabriela P. Cacuci, Esq., and the Office of the United States Trustee

having appeared by Reema Lateef, Esq., and

        IT APPEARING THAT the Debtor has provided notice to all parties in interest of the

Motion; and

        IT APPEARING THAT Purchasers extended an offer at the Sale to purchase the

Property for $1,000,000.00 plus a buyer’s premium of 6%, and no higher or better offer was

received at the Sale; and

        IT APPEARING THAT, based on the evidence at the hearing on the Motion,

Purchasers are purchasers acting in good faith as such term is used in the Bankruptcy Code and

are entitled to the protection set forth in section 363(m) of the Bankruptcy Code if they

consummate a purchase of the Property in accordance with this Order and the Terms and

Conditions of Sale; and

        AFTER DUE DELIBERATION, the relief requested in the Motion appears reasonable

and in the best interests of the Debtor’s estate and sufficient cause appears therefor; accordingly

it is hereby

        ORDERED, that pursuant to 11 U.S.C. §363(b) and (f), the sale of the Property to

Purchasers, or an entity to be formed by them, free and clear of all claims, liens, and interests in

the Property for $1,000,000.00, plus a buyer’s premium of 6%, is confirmed, with such claims,

liens, and interests to attach to the proceeds of the Sale; and it is further
          ORDERED, that Purchasers shall be entitled to the protection of section 363(m) of the

Bankruptcy Code with respect to the sale of the Property approved and authorized herein in the

event this Order or any authorization contained herein is reversed or modified on appeal; and it is

further

          ORDERED, that this Court shall retain jurisdiction over the implementation of and

enforcement of the provisions of this Order; and it is further

          ORDERED, that the Debtor may proceed to close on the Sale to Purchasers, or an entity

to be formed by them, according to the Terms and Conditions of Sale and the Debtor and its

representatives are authorized to execute and deliver such other documents and instruments, and

take such other actions as may be necessary to implement, effectuate and consummate the Sale

and this Order and any other related documents, and the transactions contemplated thereby; and

it is further

          ORDERED, that the Debtor is authorized and directed to pay the lien held by JFA, its

full lien amount at a closing of sale or within 10 days of any such closing, as set forth in a valid

and up to date payoff letter/correspondence to be sent to the Debtor by JFA Holdings; and it is

further

          ORDERED, that the Debtor is authorized and directed to pay the liens held by the City

and any tax lien trusts, with statutory interest thereon, including the lien held by OATH, or to

escrow with Debtor’s counsel sufficient amounts to pay all such liens with all such liens to be

paid within sixty (60) days of the closing; and is it further



                              [Order continues on the following page]
    ORDERED, that the Sale of the Property is not tax exempt under 11 U.S.C. §1146(a).




                                                       ____________________________
Dated: August 13, 2020                                      Nancy Hershey Lord
       Brooklyn, New York                              United States Bankruptcy Judge
